NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1296-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ANDREW J. FEDE,

     Defendant-Appellant.
_________________________________

              Submitted March 7, 2017 – Decided July 10, 2017

              Before Judges Reisner and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. 004-
              04-15.

              Martyrson Imbert, and Andrew Ucheomumu (The
              Ucheomumu Law Group) of the Maryland Bar,
              admitted pro hac vice, attorneys for appellant
              (Mr. Imbert and Mr. Ucheomumu, on the brief).

              Gurbir S. Grewal, Bergen County Prosecutor,
              attorney for respondent (Elizabeth Rebein,
              Assistant Prosecutor, of counsel and on the
              brief).


        PER CURIAM
     Defendant   Andrew    J.    Fede   appeals   his   conviction   for

obstruction of justice, N.J.S.A. 2C:29-1, following a trial de

novo in the Law Division.       We affirm.

     We summarize the facts pertinent to our review.       On March 16,

2015, Cliffside Park Police officers responded to a 911 call

reporting a domestic dispute involving a male and a female at an

apartment on Palisades Ave.         After the police knocked on the

apartment door, defendant partially opened the door, keeping a

chain lock engaged.     The police repeatedly requested to enter to

determine if there was an injured person needing assistance, but

defendant refused in an angry, uncooperative, and hostile manner.

Defendant acknowledged that a woman lived with him in the apartment

but stated she was not present, and that police needed a search

warrant to enter.

     At one point, when defendant told the police that he would

not allow them entry, one of the officers replied, "Sir if you let

us in, if you let us look, then you can sign a complaint against

all of us."   Defendant repeated that the police needed a search

warrant to enter.     Eventually, one of the police officers used a

baton to break the chain, and a subsequent search of the apartment




                                    2                           A-1296-15T4
revealed that no female was present.              Defendant was arrested and

charged with obstruction of justice.1

       The municipal court judge found there was sufficient evidence

beyond a reasonable doubt that defendant was guilty of obstruction

of justice.      Specifically, he determined that police had a right

to    enter   the   apartment   under       the   emergency-aid   doctrine    to

investigate a 911 report of domestic violence.

       Upon a trial de novo on the record, Judge Frances A. McGrogan

found defendant guilty anew. In her written decision, she rejected

defendant's argument that the municipal court judge erred in

finding that defendant had a duty to unchain his door lock to

allow police to conduct a warrantless search of his home.             Similar

to the municipal court, Judge McGrogan reasoned that the police



1
     N.J.S.A. 2C:29-1(a), provides that:

              A person commits an offense if he purposely
              obstructs,    impairs    or   perverts    the
              administration of law or other governmental
              function or prevents or attempts to prevent a
              public servant from lawfully performing an
              official   function   by  means  of   flight,
              intimidation, force, violence, or physical
              interference or obstacle, or by means of any
              independently unlawful act. This section does
              not apply to failure to perform a legal duty
              other than an official duty, or any other
              means of avoiding compliance with law without
              affirmative interference with governmental
              functions.


                                        3                              A-1296-15T4
had a reasonable basis to believe there was a need to enter the

apartment to aid a possible harmed person, but that "defendant

prevented the officers from entering his apartment by purposefully

refusing to unchain his door, thereby creating an obstacle, which

prevented the police from performing their official function [in

violation    of   N.J.S.A.   2C:29-1(a)]."   The   judge    noted   that

"[w]ithout further investigation, the police had no way of knowing

whether there was an injured person outside their line of sight.

Once the officers explained their purpose, [defendant had] an

obligation to allow [them] into his home without interference."

     Before us, defendant argues that:

            I. UNDER THE FOURTH AMENDMENT OF THE UNITED
            STATES CONSTITUTION, IT IS NOT A CRIME FOR
            ANYONE TO REFUSE TO UNCHAIN THEIR DOOR FOR THE
            POLICE TO CONDUCT A WARRANTLESS SEARCH.

            II. THE COURTS ERRED WHEN THEY HELD THAT THE
            APPELLANT'S REFUSAL TO UNCHAIN THE DOOR LOCK
            TO HIS APARTMENT TO ALLOW THE POLICE TO
            CONDUCT A WARRANTLESS SEARCH OF HIS HOME IS
            AN OBSTRUCTION OF JUSTICE UNDER NEW JERSEY LAW
            AND THE FOURTH AMENDMENT OF THE UNITED
            STATE[S].

     "We begin our review with the well-settled proposition that

appellate courts should give deference to the factual findings of

the trial court." State v. Reece, 222 N.J. 154, 166 (2015) (citing

State v. Locurto, 157 N.J. 463, 470-71 (1999)).            When the Law

Division conducts a trial de novo on the record developed in the


                                   4                            A-1296-15T4
municipal court, our appellate review is limited.                      State v.

Clarksburg Inn, 375 N.J. Super. 624, 639 (App. Div. 2005).

      Because the Law Division judge is not in a position to gauge

the credibility of witnesses, he or she should "give due, although

not necessarily controlling, regard" to the credibility findings

of the municipal court judge.         Ibid. (quoting State v. Johnson,

42 N.J. 146, 157 (1964)).          Furthermore, when the Law Division

agrees with the municipal court, the two-court rule must be

considered.        "Under    the   two-court     rule,    appellate         courts

ordinarily should not undertake to alter concurrent findings of

fact and credibility determinations made by two lower courts absent

a very obvious and exceptional showing of error."                Reece, supra,

222   N.J.   at   166   (quoting   Locurto,    supra,    157    N.J.   at    474).

However, an appellate court does not afford any special deference

to the legal determinations of the trial court.                Templo Fuente De

Vida Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016).

      Having considered defendant's contentions and the applicable

legal principles, we affirm substantially for the reasons stated

in Judge McGrogan's written decision.            We add only that further

support is found in Reece, supra, 222 N.J. at 171-72, where our

Supreme Court held that a defendant is guilty of obstruction of

justice by attempting to close a door on police officers to prevent

them from lawfully performing an official function under the

                                      5                                 A-1296-15T4
emergency-aid   doctrine.   Defendant's   appellate   arguments   are

without sufficient merit to warrant further discussion.    R. 2:11-

3(e)(2).

    Affirm.




                                6                            A-1296-15T4